 



EXHIBIT 10.7
Director* Compensation Summary
Meeting Fees
For each meeting of the board of directors of Civitas BankGroup, Inc., a
Tennessee corporation, (the “Company”), attended, a director receives $700,
except for the Chairman who receives $800 for each meeting attended.
Directors are reimbursed for their expenses incurred in connection with their
activities as the Company’s directors.
Committee Meeting Fees
Each Executive Committee member receives $500 for each committee meeting
attended, except for the Chairman of the Executive Committee who receives $600
per committee meeting. Each Audit Committee member receives $500 for each
monthly committee meeting attended, except for the Chairman of the Audit
Committee who receives $600 per committee meeting attended. Each Personnel
Committee member receives $500 for each committee meeting attended, except for
the Chairman of the Personnel Committee who receives $600 for each committee
meeting attended.
In addition, each director of the Company that is also a director of Cumberland
Bank, the Company’s wholly-owned subsidiary (the “Bank”), is compensated for his
service on such board and any committees thereof, if the director is not also an
employee of the Bank. For each meeting of the board of directors of the Bank
attended, each non-employee director receives $500, except for the Chairman who
receives $600 for each meeting attended. Each member of a committee of the Bank
receives $300 for each committee meeting attended, except for the Chairman of
such committee who receives $400 for each committee meeting attended.
Equity Compensation
Each director is eligible to participate in the Company’s Stock Option Plan.
The foregoing information is summary in nature. Additional information regarding
director compensation will be provided in the Company’s proxy statement to be
filed in connection with the 2007 annual meeting of the Company’s shareholders.
 

*   Includes directors that are also employees of the Company.

 



--------------------------------------------------------------------------------



 



Named Executive Officer Compensation Summary
The following table sets forth the current base salaries paid to the Company’s
President and Chief Executive Officer and its other named executive officers and
the amount of the paid to these persons for 2006.

          Executive Officer   Current Salary  
Richard Herrington, President and Chief Executive Officer of the Company
  $ 224,972  
Danny Herron, Executive Vice President of the Company and President and Chief
Executive Officer of Cumberland Bank
  $ 177,923  
Lisa Musgrove, Executive Vice President, Chief Operating Officer and Chief
Financial Officer of the Company
  $ 147,800  
C. Richard Bobo, Chief Credit Officer of Cumberland Bank
  $ 134,375  
Ashley Hill, Director of Risk Management of the Company
  $ 104,000  

In addition to their base salaries, these executive officers are also eligible
to:

  •   Participate in the Company’s bonus plan;

  •   Participate in the Company’s equity incentive programs, which currently
involves the award of stock options pursuant to the Company’s Stock Option Plan;
and

  •   Participate in the Company’s broad-based benefit programs generally
available to its employees, including health, disability and life insurance
programs and the Company’s 401(k) Plan and Employee Stock Purchase Plan.

The foregoing information is summary in nature. Additional information regarding
the named executive officer compensation will be provided in the Company’s proxy
statement to be filed in connection with the 2007 annual meeting of the
Company’s shareholders.

